DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-28 are pending
Claims 29-48 are withdrawn from consideration
Claims 1, 8-13 and 15-16 are currently amended Claims 1-28 are rejected

Information Disclosure Statement
The Information Disclosure Statements filed on 09/05/2017, 06/29/2018 and 12/13/2018 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant’s election without traverse of Group I Claims 1-28 in the reply filed on 11/20/2020 is acknowledged.

Specification
The disclosure is objected to because of the following informalities:  specification paragraph 5 states “…the carbon dioxide to and fro the vessel…”  Examiner suggests from the vessel…”  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 12 is missing a punctuation at the end after “…the screen”; include either a comma and/or a semi-colon.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Amended, dependent claim 8 now states “an arrangement configured to reduce rotation of the screen during rotation of the retainer” on lines 2-3, which is not supported or described in the original specification filed on 09/05/2017; therefore, is new matter.  Specification paragraph 92 of the application states “…When inserted into the notches 109, 110, the key 107 may prevent rotation/displacement of the screen 40 as the retainer 42 is mounted upon the alignment and locking lugs 44, 44’ and rotated into full engagement…”  The previous claim 8 limitation “prevent” and the current amended claim 8 limitation “reduce” are not within the same scope as preventing rotation is precluding rotation, and reducing rotation is limiting rotation where a slight amount of rotation is still permissible.  As a result, Applicant does not/did not have possession of the amended claim limitation “reduce” on line 2 of claim 8.  Claim 9 is also rejected since this claim depends on claim 8.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "...and the retainer being rotatable so as to simultaneously engage all of the one or more wedges with one or more of the plurality Claims 2-25 are also rejected since these claims depend on claim 1.
Claim 7 recites the limitation "…the lug head has a diameter greater than the stem portion” on lines 2-3.  It is unclear what Applicant is trying to compare to, is the diameter of the lug head greater than a diameter of the stem portion or a length of the stem portion?
Claim 26 recites the limitation "…and wherein the retainer is rotatable to simultaneously engage all of the one or more wedges with one or more of the plurality of lugs...” on lines 14-16.  It is unclear whether all of the wedges engage with one lug, or one wedge engages with a corresponding lug.  Examiner suggests to include a corresponding limitation to further clarify how the one or more wedges are engaged with the plurality of axially extending lugs.  Claims 27-28 are also rejected since these claims depend on claim 26.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-22 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Mullen, III et al. (US 4,312,369) (hereinafter “Mullen”) in view of Mattausch Juergen et al. (EP 2206860 A2) (hereinafter “Juergen”) (see attached English description).

Regarding Claim 1:
	Mullen teaches a screen assembly of a vessel (see FIG. 1, a pressure vessel 10 including a chamber 12) (see FIG. 3, apparatus 42) (see col. 1 lines 7-12 – “This invention relates to a pressure vessel used in processing a product with a liquid cryogen and more particularly to an apparatus in such vessel for securely holding a wire mesh screen on a discharge door of the vessel to minimize stretching and tearing of the screen during discharge of the processed product.”), comprising:
	A screen including an arrangement of keyholes (see FIGS. 1 and 3, a permeable member/wire mesh screen 40 including a plurality of holes (‘keyholes’) to prevent tobacco (product) from passing through and allowing gaseous and liquid cryogen to A permeable member, such as wire mesh screen, is disposed on the grating to permit gaseous and liquid cryogen to pass therethrough while substantially preventing product (tobacco) from passing therethrough…”) (see col. 4 lines 18-27 – “…a permeable member 40 such as a wire mesh screen…The wire mesh screen is preferably formed of type 304 stainless steel having a 50 mesh opening size, although mesh sizes of between 20 and 100 are also useful.”);
	A grate affixable to a lid of a treatment vessel (see FIG. 1, a grating 36 affixable to a lid/door 18 of a treatment/pressure vessel 10) (see col. 2 lines 23-28 – “In addition, the vessel includes means such as a lid for introducing the product to be processed.  The withdrawal door, pivotally hinged to open to permit gravitational discharge of the processed product, includes a grating to support the product in the vessel when the withdrawal door is closed…”) (see col. 3 lines 50-54 – “The vessel 10 is provided with a bottom door 18 similar to the upper lid 14, the bottom door 18 being pivotally connected to a hinge 20 such that when the door 18 is unlatched the processed tobacco 22 will be discharged by gravity…”) (see col. 4 lines 7-13 – “…the door 18 comprises a dome shaped outer wall 32 that defines an inner space 34 within the door 18.  Traversing this space 34 is a grating 36 of metal or other suitable materials…The grating is mounted on a shoulder 38 attached to the wall 32…”);
	A plurality of axially extending lugs (see FIG. 3, stud bolt 72 and a hex nut 73) (see FIG. 4, a plurality of stud bolts 72) fixed to the grate and arranged consistent with the arrangement of keyholes of the screen (see FIG. 3, stud bolt 72 fixed to the grating 36 and through the keyholes/openings/apertures of the screen 40) (see col. 2 lines 32-securely holding the permeable member fixed relative to the grating at a location proximate the periphery and at a location on the permeable member interiorly of the periphery of the permeable member.”) (see col. 4 lines 65-68 – “…to hold the interior screen surface against the grating.  The holding apparatus 42 is secured to the door shoulder 38 as by a stud bolt 72 with a hex nut 73…”), the plurality of axially extending lugs cooperating with the keyholes of the screen so as to register placement of a first side of the screen adjacent the grate (see FIG. 3, stud bolt 72 fixed to the grating 36 and through the keyholes/openings/apertures of the screen 40 to further place a first side of the screen 40 (lower/bottom surface side) adjacent the grating 36) (see col. 2 lines 32-37 – “The apparatus comprises means for securely holding the permeable member fixed relative to the grating at a location proximate the periphery and at a location on the permeable member interiorly of the periphery of the permeable member.”) (see col. 2 lines 47-49 – “…joined interiorly of the peripheral portion to hold the interior surface portions of the mesh screen against the grating.”) (see col. 4 lines 65-68 – “…to hold the interior screen surface against the grating.  The holding apparatus 42 is secured to the door shoulder 38 as by a stud bolt 72 with a hex nut 73…”); and
	A retainer (see FIG. 3, a grid assembly 44) (see col. 4 lines 43-45 – “…the apparatus 42 comprises a grid assembly 44 and a retention ring 46 to suitably hold the screen against the grating 36…”) (see col. 4 lines 55-66 – “The grid assembly 44 is disposed on the upper surface of the wire mesh screen 40.  The grid assembly 44 comprises an outer peripheral ring portion 50…Such angularly joined strips extend onto 
An arrangement of keyholes (see FIG. 4, a plurality of keyholes/openings/apertures of the retainer (grid assembly 44) where stud bolt 72 is bolted through) consistent with the arrangement of keyholes of the screen (see FIG. 3, stud bolt 72 fixed to the grating 36 by engaging through the keyholes/openings/apertures of the retainer 44 and through the keyholes/openings/apertures of the screen 40 to further place the retainer (grid assembly 44) against a second side of the screen 40 (upper surface side), and to further place the grating 36 against the first side of the screen 40 (lower/bottom surface side)) (see FIG. 4, a plurality of stud bolts 72), the plurality of axially extending lugs cooperating with the keyholes of the retainer so as to register placement of the retainer adjacent a second side of the screen (see FIG. 3, stud bolt 72 fixed to the grating 36 by engaging through the keyholes/openings/apertures of the retainer 44 and through the keyholes/openings/apertures of the screen 40 to further place the retainer (grid assembly 44) against a second side of the screen 40 (upper surface side), and to further place the grating 36 against the first side of the screen 40 (lower/bottom surface side)) (see col. 2 lines 41-49 – “The permeable member is a wire mesh screen that is securely held against the grating by a grid that has a peripheral portion that substantially conforms to the periphery of the screen…to hold the interior surface portions of the mesh screen against the grating.”) (see col. 4 lines 55-66 – “The grid assembly 44 is disposed on the upper surface of the wire mesh screen 40.  The grid assembly 44 comprises an outer peripheral ring portion 50…Such angularly joined strips extend onto the interior surface of the screen 40 and partition the screen, preferably symmetrically, to hold the interior screen surface against the grating.”) (see col. 4 lines 65-68 – “…to hold the interior screen surface against the grating.  The holding apparatus 42 is secured to the door shoulder 38 as by a stud bolt 72 with a hex nut 73…”).
Mullen does not specifically teach one or more wedges adjacent to one or more of the keyholes of the retainer, and each keyhole of the retainer with an adjacent wedge including a slot, the slot extending into the adjacent wedge, and the retainer being rotatable so as to simultaneously engage all of the one or more wedges with one or more of the plurality of lugs, the screen being clamped between the retainer and the grate when the one or more wedges are so engaged, and the screen and the retainer being removable from the grate upon disengagement of the one or more wedges by counter rotation of the retainer, as recited in amended, independent claim 1.
Juergen teaches a fitting mechanism/configuration (see Juergen FIG. 6, fitting 40) comprising a faceplate 41 (‘wedge’) including a slot (see Juergen FIG. 6, a wider section 44 and a narrower section 45), wherein a locking element 47 is inserted through openings 49, 43 to further engage with the faceplate 41.  Furthermore, the locking element 47 is configured to move in a direction (see Juergen FIG. 8a, direction arrow 68) toward the narrower section 45 as a locking position (‘engagement’), and also configured to move in an opposite direction toward the wider section 44 as a retracting/releasing position (‘disengagement’) (see Juergen paragraph 39 – “The fitting 40 also comprises a faceplate 41 and a drive rod 42.  The faceplate 41 has a through opening 43, which in turn has a wider section 44 and a narrower section 45…run-up bevels 46 are provided.”) (see Juergen paragraph 40 – “The locking element 47 comprises a pin 48…a pin head 17 can be placed on the pin 48…”) (see Juergen paragraph 43 – “…the locking element 47 is in a retracted position drawn towards the faceplate 41…”) (see Juergen paragraph 44 – “The locking element 47 was moved together with the drive rod 42 in the direction of arrow 68.”) (see Juergen paragraph 46 – “If the drive rod 42 is displaced further in the direction of arrow 68, the locking element 47 disengages from the lever 54…The locking element 47 is moved into the area 45 of the through opening 43, where the edges 70, 71 (FIG. 6) engage in recesses 72 of the locking element 47 in order to hold it in a locking position.”) (see Juergen paragraph 47 – “In order to retract the locking element 47 again, the drive rod is moved against the direction of the arrow 68 and the steps in FIGS. 7a-10b are carried out in reverse order.”).
Mullen and Juergen are analogous inventions in the art of teaching a fitting mechanism/configuration for securing two structures together.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the screen assembly of Mullen to include a faceplate (wedge) further including a slot of Juergen adjacent to one or more of the keyholes of the retainer of Mullen, wherein the plurality of axially extending lugs of Mullen cooperate and engage with the keyholes, wedge and slot of the retainer to allow one to rotate/move so as to simultaneously engage all of the one or more wedges with one or more of the plurality of lugs of Mullen to further clamp the screen between the retainer and the grate of Mullen, and to counter-rotate/move to further disengage the plurality of axially extending The locking element 47 was moved together with the drive rod 42 in the direction of arrow 68.”) (see Juergen paragraph 46 – “If the drive rod 42 is displaced further in the direction of arrow 68, the locking element 47 disengages from the lever 54…The locking element 47 is moved into the area 45 of the through opening 43, where the edges 70, 71 (FIG. 6) engage in recesses 72 of the locking element 47 in order to hold it in a locking position.”) (see Juergen paragraph 47 – “In order to retract the locking element 47 again, the drive rod is moved against the direction of the arrow 68 and the steps in FIGS. 7a-10b are carried out in reverse order.”).

Regarding Claim 2:
The combination of Mullen in view of Juergen teaches the screen assembly of claim 1, wherein Mullen further teaches a plurality of axially extending lugs (see Mullen FIG. 3, stud bolt 72 and a hex nut 73) (see Mullen FIG. 4, a plurality of stud bolts 72) including a stem portion and a lug head (see Mullen FIG. 3, lug head near top of bolt 72 including hex nut 73 and stem portion near bottom of bolt 72 excluding the hex nut 73).
‘wedge’) including a slot (see Juergen FIG. 6, a wider section 44 and a narrower section 45), wherein a locking element 47 is inserted through openings 49, 43 to further engage with the faceplate 41.  Furthermore, the locking element 47 is configured to move in a direction (see Juergen FIG. 8a, direction arrow 68) toward the narrower section 45 as a locking position (‘engagement’), and also configured to move in an opposite direction toward the wider section 44 as a retracting/releasing position (‘disengagement’) (see Juergen paragraph 39 – “The fitting 40 also comprises a faceplate 41 and a drive rod 42.  The faceplate 41 has a through opening 43, which in turn has a wider section 44 and a narrower section 45…run-up bevels 46 are provided.”) (see Juergen paragraph 44 – “The locking element 47 was moved together with the drive rod 42 in the direction of arrow 68.”) (see Juergen paragraph 46 – “If the drive rod 42 is displaced further in the direction of arrow 68, the locking element 47 disengages from the lever 54…The locking element 47 is moved into the area 45 of the through opening 43, where the edges 70, 71 (FIG. 6) engage in recesses 72 of the locking element 47 in order to hold it in a locking position.”) (see Juergen paragraph 47 – “In order to retract the locking element 47 again, the drive rod is moved against the direction of the arrow 68 and the steps in FIGS. 7a-10b are carried out in reverse order.”).
Mullen and Juergen are analogous inventions in the art of teaching a fitting mechanism/configuration for securing two structures together.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the screen assembly of Mullen to include a faceplate (wedge) further The locking element 47 was moved together with the drive rod 42 in the direction of arrow 68.”) (see Juergen paragraph 46 – “If the drive rod 42 is displaced further in the direction of arrow 68, the locking element 47 disengages from the lever 54…The locking element 47 is moved into the area 45 of the through opening 43, where the edges 70, 71 (FIG. 6) engage in recesses 72 of the locking element 47 in order to hold it in a locking position.”) (see Juergen paragraph 47 – “In order to retract the locking element 47 again, the drive rod is moved against the direction of the arrow 68 and the steps in FIGS. 7a-10b are carried out in reverse order.”).

Regarding Claim 3:
The combination of Mullen in view of Juergen teaches the screen assembly of claim 1, wherein Juergen further teaches each wedge of the one or more wedges comprises an inclined portion and a plateau portion (see Juergen FIG. 6, faceplate 41 including a run-up bevels portion 46 (inclined portion) and a plateau portion (flat upper surface of faceplate 41)) (see Juergen paragraph 39 – “The fitting 40 also comprises a faceplate 41 and a drive rod 42.  The faceplate 41 has a through opening 43, which in turn has a wider section 44 and a narrower section 45…run-up bevels 46 are provided.”).
Mullen and Juergen are analogous inventions in the art of teaching a fitting mechanism/configuration for securing two structures together.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the screen assembly of Mullen to include a faceplate (wedge) further including a slot of Juergen adjacent to one or more of the keyholes of the retainer of Mullen, wherein the plurality of axially extending lugs of Mullen cooperate and engage with the keyholes, wedge and slot of the retainer to allow one to rotate/move so as to simultaneously engage all of the one or more wedges with one or more of the plurality of lugs of Mullen to further clamp the screen between the retainer and the grate of Mullen, and to counter-rotate/move to further disengage the plurality of axially extending lugs from the one or more wedges adjacent to one or more of the keyholes including the slot of the retainer of Mullen, as taught by the fitting mechanism/configuration of Juergen.  The fitting mechanism/configuration of Juergen creates an efficient process The locking element 47 was moved together with the drive rod 42 in the direction of arrow 68.”) (see Juergen paragraph 46 – “If the drive rod 42 is displaced further in the direction of arrow 68, the locking element 47 disengages from the lever 54…The locking element 47 is moved into the area 45 of the through opening 43, where the edges 70, 71 (FIG. 6) engage in recesses 72 of the locking element 47 in order to hold it in a locking position.”) (see Juergen paragraph 47 – “In order to retract the locking element 47 again, the drive rod is moved against the direction of the arrow 68 and the steps in FIGS. 7a-10b are carried out in reverse order.”).

Regarding Claim 4:
The combination of Mullen in view of Juergen teaches the screen assembly of claim 3, wherein Mullen further teaches a plurality of axially extending lugs (see Mullen FIG. 3, stud bolt 72 and a hex nut 73) (see Mullen FIG. 4, a plurality of stud bolts 72) including a stem portion, a lug head, and a leading edge portion of the lug head (see Mullen FIG. 3, lug head near top of bolt 72 including hex nut 73 and further including outer surface edges of hex nut 73, and stem portion near bottom of bolt 72 excluding the hex nut 73).
a faceplate 41 and a drive rod 42.  The faceplate 41 has a through opening 43, which in turn has a wider section 44 and a narrower section 45…run-up bevels 46 are provided.”).
Mullen and Juergen are analogous inventions in the art of teaching a fitting mechanism/configuration for securing two structures together.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the screen assembly of Mullen to include a faceplate (wedge) further including a slot of Juergen adjacent to one or more of the keyholes of the retainer of Mullen, wherein the plurality of axially extending lugs of Mullen cooperate and engage with the keyholes, wedge and slot of the retainer by sliding a leading edge portion of a head of a lug with the inclined portion of the wedge, to allow one to rotate/move so as to simultaneously engage all of the one or more wedges with one or more of the plurality of lugs of Mullen to further clamp the screen between the retainer and the grate of Mullen, and to counter-rotate/move to further disengage the plurality of axially extending lugs from the one or more wedges adjacent to one or more of the keyholes including the slot of the retainer of Mullen, as taught by the fitting mechanism/configuration of Juergen.  The fitting mechanism/configuration of Juergen creates an efficient process for replacing the screen of Mullen by simply moving (rotating and counter-rotating because the retainer of Mullen is a circular configuration) the retainer so that the lugs The locking element 47 was moved together with the drive rod 42 in the direction of arrow 68.”) (see Juergen paragraph 46 – “If the drive rod 42 is displaced further in the direction of arrow 68, the locking element 47 disengages from the lever 54…The locking element 47 is moved into the area 45 of the through opening 43, where the edges 70, 71 (FIG. 6) engage in recesses 72 of the locking element 47 in order to hold it in a locking position.”) (see Juergen paragraph 47 – “In order to retract the locking element 47 again, the drive rod is moved against the direction of the arrow 68 and the steps in FIGS. 7a-10b are carried out in reverse order.”).

Regarding Claim 5:
The combination of Mullen in view of Juergen teaches the screen assembly of claim 3, wherein Mullen further teaches a plurality of axially extending lugs (see Mullen FIG. 3, stud bolt 72 and a hex nut 73) (see Mullen FIG. 4, a plurality of stud bolts 72) including a stem portion, a lug head, a leading edge portion and an underside of a lug (see Mullen FIG. 3, lug head near top of bolt 72 including hex nut 73 and further including outer surface edges of hex nut 73 and an underside surface of hex nut 73 that touches the grid assembly 44, and stem portion near bottom of bolt 72 excluding the hex nut 73).
Juergen further teaches each wedge of the one or more wedges comprises an inclined portion and a plateau portion (see Juergen FIG. 6, faceplate 41 including a run-a faceplate 41 and a drive rod 42.  The faceplate 41 has a through opening 43, which in turn has a wider section 44 and a narrower section 45…run-up bevels 46 are provided.”).
Mullen and Juergen are analogous inventions in the art of teaching a fitting mechanism/configuration for securing two structures together.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the screen assembly of Mullen to include a faceplate (wedge) further including a slot of Juergen adjacent to one or more of the keyholes of the retainer of Mullen, wherein the plurality of axially extending lugs of Mullen cooperate and engage with the keyholes, wedge and slot of the retainer by contacting an underside of a lug with the plateau portion of the wedge, to allow one to rotate/move so as to simultaneously engage all of the one or more wedges with one or more of the plurality of lugs of Mullen to further clamp the screen between the retainer and the grate of Mullen, and to counter-rotate/move to further disengage the plurality of axially extending lugs from the one or more wedges adjacent to one or more of the keyholes including the slot of the retainer of Mullen, as taught by the fitting mechanism/configuration of Juergen.  The fitting mechanism/configuration of Juergen creates an efficient process for replacing the screen of Mullen by simply moving (rotating and counter-rotating because the retainer of Mullen is a circular configuration) the retainer so that the lugs engage and disengage with the wedges and slots, rather than a time consuming and tedious process of unscrewing all of the bolts and hex nuts to further replace the screen The locking element 47 was moved together with the drive rod 42 in the direction of arrow 68.”) (see Juergen paragraph 46 – “If the drive rod 42 is displaced further in the direction of arrow 68, the locking element 47 disengages from the lever 54…The locking element 47 is moved into the area 45 of the through opening 43, where the edges 70, 71 (FIG. 6) engage in recesses 72 of the locking element 47 in order to hold it in a locking position.”) (see Juergen paragraph 47 – “In order to retract the locking element 47 again, the drive rod is moved against the direction of the arrow 68 and the steps in FIGS. 7a-10b are carried out in reverse order.”).

Regarding Claim 6:
The combination of Mullen in view of Juergen teaches the screen assembly of claim 1, wherein Mullen further teaches a plurality of axially extending lugs (see Mullen FIG. 3, stud bolt 72 and a hex nut 73) (see Mullen FIG. 4, a plurality of stud bolts 72) including a stem portion, a lug head, a leading edge portion and an underside of a lug (see Mullen FIG. 3, lug head near top of bolt 72 including hex nut 73 and further including outer surface edges of hex nut 73 and an underside surface of hex nut 73 that touches the grid assembly 44, and stem portion near bottom of bolt 72 excluding the hex nut 73).
Juergen further teaches each wedge of the one or more wedges comprises an inclined portion, a plateau portion and an end portion (see Juergen FIG. 6, faceplate 41 including a run-up bevels portion 46 (inclined portion), a plateau portion (flat upper surface of faceplate 41), and an end portion (edges 70, 71) near narrower section 45) a faceplate 41 and a drive rod 42.  The faceplate 41 has a through opening 43, which in turn has a wider section 44 and a narrower section 45…run-up bevels 46 are provided.”).
Mullen and Juergen are analogous inventions in the art of teaching a fitting mechanism/configuration for securing two structures together.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the screen assembly of Mullen to include a faceplate (wedge) further including a slot of Juergen adjacent to one or more of the keyholes of the retainer of Mullen, wherein the plurality of axially extending lugs of Mullen cooperate and engage with the keyholes, wedge and slot of the retainer by engaging a stem portion of a lug with an end portion of the slot that extends into the wedge, to allow one to rotate/move so as to simultaneously engage all of the one or more wedges with one or more of the plurality of lugs of Mullen to further clamp the screen between the retainer and the grate of Mullen, and to counter-rotate/move to further disengage the plurality of axially extending lugs from the one or more wedges adjacent to one or more of the keyholes including the slot of the retainer of Mullen, as taught by the fitting mechanism/configuration of Juergen.  The fitting mechanism/configuration of Juergen creates an efficient process for replacing the screen of Mullen by simply moving (rotating and counter-rotating because the retainer of Mullen is a circular configuration) the retainer so that the lugs engage and disengage with the wedges and slots, rather than a time consuming and tedious process of unscrewing all of the bolts and hex nuts to further replace the screen of Mullen (see Juergen paragraph 44 – “The locking element 47 was moved together with the drive rod 42 in the direction of arrow 68.”) the locking element 47 disengages from the lever 54…The locking element 47 is moved into the area 45 of the through opening 43, where the edges 70, 71 (FIG. 6) engage in recesses 72 of the locking element 47 in order to hold it in a locking position.”) (see Juergen paragraph 47 – “In order to retract the locking element 47 again, the drive rod is moved against the direction of the arrow 68 and the steps in FIGS. 7a-10b are carried out in reverse order.”).

Regarding Claim 7:
The combination of Mullen in view of Juergen teaches the screen assembly of claim 1, wherein Mullen further teaches a plurality of axially extending lugs (see Mullen FIG. 3, stud bolt 72 and a hex nut 73) (see Mullen FIG. 4, a plurality of stud bolts 72) including a stem portion, a lug head, a leading edge portion and an underside of a lug (see Mullen FIG. 3, lug head near top of bolt 72 including hex nut 73 and further including outer surface edges of hex nut 73 and an underside surface of hex nut 73 that touches the grid assembly 44, and stem portion near bottom of bolt 72 excluding the hex nut 73).  Furthermore, an outer diameter of hex nut 73 is greater than an outer diameter of the stem portion (near bottom of bolt 72 excluding the hex nut 73) (see Mullen col. 4 lines 65-68 – “…to hold the interior screen surface against the grating.  The holding apparatus 42 is secured to the door shoulder 38 as by a stud bolt 72 with a hex nut 73…”).


Regarding Claim 8:
The locking element 47 comprises a pin 48…a pin head 17 can be placed on the pin 48.  The pin head 17 can in turn be adjusted eccentrically.”) (see Juergen paragraph 46 – “If the drive rod 42 is displaced further in the direction of arrow 68, the locking element 47 disengages from the lever 54…The locking element 47 is moved into the area 45 of the through opening 43, where the edges 70, 71 (FIG. 6) engage in recesses 72 of the locking element 47 in order to hold it in a locking position.”) (see Juergen paragraph 47 – “In order to retract the locking element 47 again, the drive rod is moved against the direction of the arrow 68 and the steps in FIGS. 7a-10b are carried out in reverse order.”).
Mullen and Juergen are analogous inventions in the art of teaching a fitting mechanism/configuration for securing two structures together.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the screen assembly of Mullen to include an arrangement (pin head) of Juergen, to further reduce the rotation of the screen during rotation of the retainer of Mullen (see Juergen paragraph 40 – “The locking element 47 comprises a pin 48…a pin head 17 can be placed on the pin 48…”) (see Juergen paragraph 46 – “If the drive rod 42 is displaced further in the direction of arrow 68, the locking element 47 disengages from the lever 54…The locking element 47 is moved into the area 45 of the through opening 43, where the edges 70, 71 (FIG. 6) engage in recesses 72 of the hold it in a locking position.”) (see Juergen paragraph 47 – “In order to retract the locking element 47 again, the drive rod is moved against the direction of the arrow 68 and the steps in FIGS. 7a-10b are carried out in reverse order.”).

Regarding Claim 9:
The combination of Mullen in view of Juergen teaches the screen assembly of claim 8, wherein Juergen further teaches the arrangement comprises a removable key (see Juergen FIG. 6, removable pin head 17 attaches onto locking element 47) (see Juergen paragraph 40 – “The locking element 47 comprises a pin 48…a pin head 17 can be placed on the pin 48.  The pin head 17 can in turn be adjusted eccentrically.”) (see Juergen paragraph 46 – “If the drive rod 42 is displaced further in the direction of arrow 68, the locking element 47 disengages from the lever 54…The locking element 47 is moved into the area 45 of the through opening 43, where the edges 70, 71 (FIG. 6) engage in recesses 72 of the locking element 47 in order to hold it in a locking position.”) (see Juergen paragraph 47 – “In order to retract the locking element 47 again, the drive rod is moved against the direction of the arrow 68 and the steps in FIGS. 7a-10b are carried out in reverse order.”).
Mullen and Juergen are analogous inventions in the art of teaching a fitting mechanism/configuration for securing two structures together.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the screen assembly of Mullen to include a removable key (pin head) of Juergen, to further reduce the rotation of the screen during rotation of the retainer The locking element 47 comprises a pin 48…a pin head 17 can be placed on the pin 48…”) (see Juergen paragraph 46 – “If the drive rod 42 is displaced further in the direction of arrow 68, the locking element 47 disengages from the lever 54…The locking element 47 is moved into the area 45 of the through opening 43, where the edges 70, 71 (FIG. 6) engage in recesses 72 of the locking element 47 in order to hold it in a locking position.”) (see Juergen paragraph 47 – “In order to retract the locking element 47 again, the drive rod is moved against the direction of the arrow 68 and the steps in FIGS. 7a-10b are carried out in reverse order.”).

Regarding Claim 11:
The combination of Mullen in view of Juergen teaches the screen assembly of claim 1, wherein Juergen further teaches an anti-rotational assembly configured to lock the retainer against counter rotation (see Juergen FIG. 6, lever 54 including pins/bolts 55, 63) (see Juergen paragraph 41 – “A lever 54 is pivotably arranged on the faceplate 41 via a bolt 55.  The bolt 55 is inserted through the opening 56 and the opening 57.”) (see Juergen paragraph 43 – “The bolt 63 is located in the section 67 of the guide 61.”).
Mullen and Juergen are analogous inventions in the art of teaching a fitting mechanism/configuration for securing two structures together.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the screen assembly of Mullen to include an anti-rotational assembly (lever including pins/bolts) of Juergen, to further lock the retainer against counter rotation to further prevent any damage to the screen assembly of Mullen (see Juergen via a bolt 55.  The bolt 55 is inserted through the opening 56 and the opening 57.”) (see Juergen paragraph 43 – “The bolt 63 is located in the section 67 of the guide 61.”).

Regarding Claim 12:
The combination of Mullen in view of Juergen teaches the screen assembly of claim 11, wherein Juergen further teaches the anti-rotational assembly comprises a removable pin (see Juergen FIG. 6, lever including removable pins/bolts 55, 63) (see Juergen paragraph 41 – “A lever 54 is pivotably arranged on the faceplate 41 via a bolt 55.  The bolt 55 is inserted through the opening 56 and the opening 57.”) (see Juergen paragraph 43 – “The bolt 63 is located in the section 67 of the guide 61.”).
Mullen and Juergen are analogous inventions in the art of teaching a fitting mechanism/configuration for securing two structures together.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the screen assembly of Mullen to include an anti-rotational assembly (lever including pins/bolts) of Juergen, inserted in the at least one of the lugs of Mullen, to lock the retainer against counter rotation and to further prevent any damage to the screen assembly of Mullen (see Juergen paragraph 41 – “A lever 54 is pivotably arranged on the faceplate 41 via a bolt 55.  The bolt 55 is inserted through the opening 56 and the opening 57.”) (see Juergen paragraph 43 – “The bolt 63 is located in the section 67 of the guide 61.”).


The combination of Mullen in view of Juergen teaches the screen assembly of claim 12, wherein Juergen further teaches the anti-rotational assembly further comprises a retainer clip configured to prevent the pin from withdrawing (see Juergen FIG. 6, lever including pins/bolts 55, 63 inserted into guides 61, 62 of corresponding lugs 59, 60, respectively, configured to prevent the pins/bolts 55, 63 from withdrawing) (see Juergen paragraph 41 – “A lever 54 is pivotably arranged on the faceplate 41 via a bolt 55.  The bolt 55 is inserted through the opening 56 and the opening 57.”) (see Juergen paragraph 42) (see Juergen paragraph 43 – “The bolt 63 is located in the section 67 of the guide 61.”).
Mullen and Juergen are analogous inventions in the art of teaching a fitting mechanism/configuration for securing two structures together.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the screen assembly of Mullen to include an anti-rotational assembly (lever including pins/bolts 55, 63 inserted into guides 61, 62 of corresponding lugs 59, 60, respectively) of Juergen, inserted in the at least one of the lugs of Mullen, to prevent the pin from withdrawing from the lug and to further prevent any damage to the screen assembly of Mullen (see Juergen paragraph 41 – “A lever 54 is pivotably arranged on the faceplate 41 via a bolt 55.  The bolt 55 is inserted through the opening 56 and the opening 57.”) (see Juergen paragraph 43 – “The bolt 63 is located in the section 67 of the guide 61.”).


Regarding Claim 14:
a stud bolt 72 with a hex nut 73…”).
Although Mullen does not specifically disclose a master lug with a shape different from the other lugs, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify one of the plurality of axially extending lugs of Mullen, as modified by Juergen, to include a shape different from the other lugs, without altering the overall scope and function of the screen assembly of Mullen, to achieve the same desirable result of properly and efficiently clamping the screen between the retainer and the grating by engaging the one or more wedges with the plurality of axially extending lugs (see MPEP 2144.04 IV. B. Changes in Shape) (see Mullen col. 2 lines 32-37 – “The apparatus comprises means for securely holding the permeable member fixed relative to the grating at a location proximate the periphery and at a location on the permeable member interiorly of the periphery of the permeable member.”) (see Mullen col. 2 lines 47-49 – “…joined interiorly of the peripheral portion to hold the interior surface portions of the mesh screen against the grating.”) (see Mullen col. 4 lines 43-45 – “…the apparatus 42 comprises a grid assembly 44 and a retention ring 46 to suitably hold the screen against the grating 36…”) (see Mullen col. 4 lines 65-68 – “…to hold the interior screen by a stud bolt 72 with a hex nut 73…”).
 
Regarding Claim 15:
The combination of Mullen in view of Juergen teaches the screen assembly of claim 14, wherein Mullen further teaches a screen including an arrangement of keyholes (see Mullen FIGS. 1 and 3, a permeable member/wire mesh screen 40 including a plurality of holes (‘keyholes’) to prevent tobacco (product) from passing through and allowing gaseous and liquid cryogen to pass through), and a plurality of axially extending lugs (see Mullen FIG. 3, stud bolt 72 and a hex nut 73) (see Mullen FIG. 4, a plurality of stud bolts 72) (see Mullen col. 4 lines 65-68 – “…to hold the interior screen surface against the grating.  The holding apparatus 42 is secured to the door shoulder 38 as by a stud bolt 72 with a hex nut 73…”).
Although Mullen does not specifically disclose a master keyhole with a shape different than the other keyholes of the screen, and a master lug with a shape different from the other lugs, as recited in claim 15, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify one of the plurality of axially extending lugs and one of the keyholes of the screen of Mullen, as modified by Juergen, to include a different shape, without altering the overall scope and function of the screen assembly of Mullen, to achieve the same desirable result of properly and efficiently clamping the screen between the retainer and the grating by engaging the master lug with the corresponding master keyhole to further place the first side of the screen adjacent the grating (see MPEP 2144.04 IV. B. Changes in Shape) (see Mullen col. 2 lines 32-37 – “The apparatus comprises means for securely holding the permeable member fixed relative to the grating at a location proximate the periphery and at a location on the permeable member interiorly of the periphery of the permeable member.”) (see Mullen col. 2 lines 47-49 – “…joined interiorly of the peripheral portion to hold the interior surface portions of the mesh screen against the grating.”) (see Mullen col. 4 lines 43-45 – “…the apparatus 42 comprises a grid assembly 44 and a retention ring 46 to suitably hold the screen against the grating 36…”) (see Mullen col. 4 lines 65-68 – “…to hold the interior screen surface against the grating.  The holding apparatus 42 is secured to the door shoulder 38 as by a stud bolt 72 with a hex nut 73…”).

Regarding Claim 16:
The combination of Mullen in view of Juergen teaches the screen assembly of claim 14, wherein Mullen further teaches a retainer including an arrangement of keyholes (see Mullen FIG. 3, a plurality of keyholes/openings/apertures of the retainer (grid assembly 44) where stud bolt 72 is bolted through) (see Mullen col. 4 lines 43-45 – “…the apparatus 42 comprises a grid assembly 44 and a retention ring 46 to suitably hold the screen against the grating 36…”), and a plurality of axially extending lugs (see Mullen FIG. 3, stud bolt 72 and a hex nut 73) (see Mullen FIG. 4, a plurality of stud bolts 72) (see Mullen col. 4 lines 65-68 – “…to hold the interior screen surface against the grating.  The holding apparatus 42 is secured to the door shoulder 38 as by a stud bolt 72 with a hex nut 73…”).
see MPEP 2144.04 IV. B. Changes in Shape) (see Mullen col. 2 lines 32-37 – “The apparatus comprises means for securely holding the permeable member fixed relative to the grating at a location proximate the periphery and at a location on the permeable member interiorly of the periphery of the permeable member.”) (see Mullen col. 2 lines 47-49 – “…joined interiorly of the peripheral portion to hold the interior surface portions of the mesh screen against the grating.”) (see Mullen col. 4 lines 43-45 – “…the apparatus 42 comprises a grid assembly 44 and a retention ring 46 to suitably hold the screen against the grating 36…”) (see Mullen col. 4 lines 65-68 – “…to hold the interior screen surface against the grating.  The holding apparatus 42 is secured to the door shoulder 38 as by a stud bolt 72 with a hex nut 73…”).



Regarding Claim 17:


Regarding Claim 18:
The combination of Mullen in view of Juergen teaches the screen assembly of claim 1, wherein Mullen further teaches the arrangement of keyholes of the screen coincides with one or more rings in the retainer (see Mullen FIG. 3, a permeable member/wire mesh screen 40 including a plurality of holes (‘keyholes’) coincides with an outer peripheral ring portion 50 of the retainer (grid assembly 44)) (see Mullen FIG. 4, outer ring portion 50) (see Mullen col. 4 lines 43-45 – “…the apparatus 42 comprises a grid assembly 44 and a retention ring 46 to suitably hold the screen against the grating 36…”) (see Mullen col. 4 lines 55-66 – “The grid assembly 44 is disposed on the upper surface of the wire mesh screen 40.  The grid assembly 44 comprises an outer peripheral ring portion 50…Such angularly joined strips extend onto the interior surface of the screen 40 and partition the screen, preferably symmetrically, to hold the interior screen surface against the grating.”).


The combination of Mullen in view of Juergen teaches the screen assembly of claim 1, wherein Mullen further teaches the screen comprises a disc of mesh sandwiched between plates, and the plates comprise perforated sections (see Mullen FIGS. 1 and 3, a permeable member/wire mesh screen 40 including a plurality of holes (‘keyholes’) to prevent tobacco (product) from passing through and allowing gaseous and liquid cryogen to pass through.  Furthermore, screen 40 is folded/sandwiched around retention ring 46 and further clamped between grating 36 and retainer (grid assembly 44)) (see Mullen col. 2 lines 28-32 – “A permeable member, such as wire mesh screen, is disposed on the grating to permit gaseous and liquid cryogen to pass therethrough while substantially preventing product (tobacco) from passing therethrough…”) (see Mullen col. 4 lines 18-27 – “…a permeable member 40 such as a wire mesh screen…The wire mesh screen is preferably formed of type 304 stainless steel having a 50 mesh opening size, although mesh sizes of between 20 and 100 are also useful.”) (see Mullen col. 4 lines 43-45 – “…the apparatus 42 comprises a grid assembly 44 and a retention ring 46 to suitably hold the screen against the grating 36…”) (see Mullen col. 4 lines 55-66 – “The grid assembly 44 is disposed on the upper surface of the wire mesh screen 40.  The grid assembly 44 comprises an outer peripheral ring portion 50…Such angularly joined strips extend onto the interior surface of the screen 40 and partition the screen, preferably symmetrically, to hold the interior screen surface against the grating.”).

Regarding Claim 20:
A permeable member, such as wire mesh screen, is disposed on the grating to permit gaseous and liquid cryogen to pass therethrough while substantially preventing product (tobacco) from passing therethrough…”) (see Mullen col. 4 lines 18-27 – “…a permeable member 40 such as a wire mesh screen…The wire mesh screen is preferably formed of type 304 stainless steel having a 50 mesh opening size, although mesh sizes of between 20 and 100 are also useful.”) (see Mullen col. 4 lines 43-45 – “…the apparatus 42 comprises a grid assembly 44 and a retention ring 46 to suitably hold the screen against the grating 36…”) (see Mullen col. 4 lines 55-66 – “The grid assembly 44 is disposed on the upper surface of the wire mesh screen 40.  The grid assembly 44 comprises an outer peripheral ring portion 50…Such angularly joined strips extend onto the interior surface of the screen 40 and partition the screen, preferably symmetrically, to hold the interior screen surface against the grating.”).



Regarding Claim 21:
The combination of Mullen in view of Juergen teaches the screen assembly of claim 1, wherein Mullen further teaches the grate comprises a crosshatched structure the door 18 comprises a dome shaped outer wall 32 that defines an inner space 34 within the door 18.  Traversing this space 34 is a grating 36 of metal or other suitable materials…The grating is mounted on a shoulder 38 attached to the wall 32…”) (see Mullen col. 4 lines 55-66 – “The grid assembly 44 is disposed on the upper surface of the wire mesh screen 40.  The grid assembly 44 comprises an outer peripheral ring portion 50…A plurality of strips, for example, 52, 54, 56, 58, 60 and 62 are attached to the ring portion 50…Such angularly joined strips extend onto the interior surface of the screen 40 and partition the screen, preferably symmetrically, to hold the interior screen surface against the grating.”).

Regarding Claim 22:
The combination of Mullen in view of Juergen teaches the screen assembly of claim 21, wherein Mullen further teaches the grate further comprises one or more rings (see Mullen FIG. 3, a permeable member/wire mesh screen 40 including a plurality of holes (‘keyholes’) coincides with a retention ring 46 of the grating 36) (see Mullen col. 4 lines 50-54 – “The periphery of the screen 40 is folded around and beneath the retention ring 46 such that the ring folded portion 48 of the screen 40 is between the lower surface of the ring 46 and the upper surface of the grating 36.”).


Mullen teaches a screen assembly (see FIG. 1, a pressure vessel 10 including a chamber 12) (see FIG. 3, apparatus 42) (see col. 1 lines 7-12 – “This invention relates to a pressure vessel used in processing a product with a liquid cryogen and more particularly to an apparatus in such vessel for securely holding a wire mesh screen on a discharge door of the vessel to minimize stretching and tearing of the screen during discharge of the processed product.”), comprising:
a screen provided with an arrangement of apertures (see FIGS. 1 and 3, a permeable member/wire mesh screen 40 including a plurality of holes (‘apertures’) to prevent tobacco (product) from passing through and allowing gaseous and liquid cryogen to pass through) (see col. 2 lines 28-32 – “A permeable member, such as wire mesh screen, is disposed on the grating to permit gaseous and liquid cryogen to pass therethrough while substantially preventing product (tobacco) from passing therethrough…”) (see col. 4 lines 18-27 – “…a permeable member 40 such as a wire mesh screen…The wire mesh screen is preferably formed of type 304 stainless steel having a 50 mesh opening size, although mesh sizes of between 20 and 100 are also useful.”);
a grate affixable to a lid of a treatment vessel (see FIG. 1, a grating 36 affixable to a lid/door 18 of a treatment/pressure vessel 10) (see col. 2 lines 23-28 – “In addition, the vessel includes means such as a lid for introducing the product to be processed.  The withdrawal door, pivotally hinged to open to permit gravitational discharge of the processed product, includes a grating to support the product in the vessel when the withdrawal door is closed…”) (see col. 3 lines 50-54 – “The vessel 10 is provided with a bottom door 18 similar to the upper lid 14, the bottom door 18 being pivotally connected to a hinge 20 such that when the door 18 is unlatched the processed tobacco 22 will be discharged by gravity…”) (see col. 4 lines 7-13 – “…the door 18 comprises a dome shaped outer wall 32 that defines an inner space 34 within the door 18.  Traversing this space 34 is a grating 36 of metal or other suitable materials…The grating is mounted on a shoulder 38 attached to the wall 32…”);
a plurality of axially extending lugs (see FIG. 3, stud bolt 72 and a hex nut 73) (see FIG. 4, a plurality of stud bolts 72) in a fixed relation with the grate and arranged consistent with the arrangement of apertures (see FIG. 3, stud bolt 72 fixed to the grating 36 and through the openings/apertures of the screen 40) (see col. 2 lines 32-37 – “The apparatus comprises means for securely holding the permeable member fixed relative to the grating at a location proximate the periphery and at a location on the permeable member interiorly of the periphery of the permeable member.”) (see col. 4 lines 65-68 – “…to hold the interior screen surface against the grating.  The holding apparatus 42 is secured to the door shoulder 38 as by a stud bolt 72 with a hex nut 73…”), whereby the plurality of axially extending lugs cooperate with the apertures to register placement of a first side of the screen adjacent the grate (see FIG. 3, stud bolt 72 fixed to the grating 36 and through the openings/apertures of the screen 40 to further place a first side of the screen 40 (lower/bottom surface side) adjacent the grating 36) (see col. 2 lines 32-37 – “The apparatus comprises means for securely holding the permeable member fixed relative to the grating at a location proximate the periphery and at a location on the permeable member interiorly of the periphery of the permeable member.”) (see col. 2 lines 47-49 – “…joined interiorly of the peripheral portion to hold the interior surface portions of the mesh screen against the grating.”) (see col. 4 lines 65-68 – “…to hold the interior screen surface against the grating.  The holding apparatus 42 is secured to the door shoulder 38 as by a stud bolt 72 with a hex nut 73…”); and
a retainer (see FIG. 3, a grid assembly 44) provided with an arrangement of keyholes (see FIG. 4, a plurality of keyholes/openings of the retainer (grid assembly 44) where stud bolt 72 is bolted through) consistent with the arrangement of apertures (see FIG. 3, stud bolt 72 fixed to the grating 36 by engaging through the keyholes/openings of the retainer 44 and through the openings/apertures of the screen 40 to further place the retainer (grid assembly 44) against a second side of the screen 40 (upper surface side), and to further place the grating 36 against the first side of the screen 40 (lower/bottom surface side)) (see FIG. 4, a plurality of stud bolts 72) (see col. 4 lines 43-45 – “…the apparatus 42 comprises a grid assembly 44 and a retention ring 46 to suitably hold the screen against the grating 36…”), whereby the plurality of axially extending lugs cooperate with the keyholes to register placement of the retainer adjacent a second side of the screen (see FIG. 3, stud bolt 72 fixed to the grating 36 by engaging through the keyholes/openings of the retainer 44 and through the openings/apertures of the screen 40 to further place the retainer (grid assembly 44) against a second side of the screen 40 (upper surface side), and to further place the grating 36 against the first side of the screen 40 (lower/bottom surface side)) (see col. 2 lines 41-49 – “The permeable member is a wire mesh screen that is securely held against the grating by a grid that has a peripheral portion that substantially conforms to the periphery of the screen…to hold the interior surface portions of the mesh screen The grid assembly 44 is disposed on the upper surface of the wire mesh screen 40.  The grid assembly 44 comprises an outer peripheral ring portion 50…Such angularly joined strips extend onto the interior surface of the screen 40 and partition the screen, preferably symmetrically, to hold the interior screen surface against the grating.”) (see col. 4 lines 65-68 – “…to hold the interior screen surface against the grating.  The holding apparatus 42 is secured to the door shoulder 38 as by a stud bolt 72 with a hex nut 73…”).
Mullen does not specifically teach one or more wedges adjacent to one or more of the keyholes of the retainer, and wherein each keyhole of the retainer with an adjacent wedge includes a slot, and the slot extends into the adjacent wedge, and wherein the retainer is rotatable to simultaneously engage all of the one or more wedges with one or more of the plurality of lugs, whereby the screen is clamped between the retainer and the grate when the one or more wedges are so engaged, and whereby the screen and the retainer are removable from the grate upon disengagement of the one or more wedges by counter rotation of the retainer, as recited in independent claim 26.
Juergen teaches a fitting mechanism/configuration (see Juergen FIG. 6, fitting 40) comprising a faceplate 41 (‘wedge’) including a slot (see Juergen FIG. 6, a wider section 44 and a narrower section 45), wherein a locking element 47 is inserted through openings 49, 43 to further engage with the faceplate 41.  Furthermore, the locking element 47 is configured to move in a direction (see Juergen FIG. 8a, direction arrow 68) toward the narrower section 45 as a locking position (‘engagement’), and also configured to move in an opposite direction toward the wider section 44 as a a faceplate 41 and a drive rod 42.  The faceplate 41 has a through opening 43, which in turn has a wider section 44 and a narrower section 45…run-up bevels 46 are provided.”) (see Juergen paragraph 40 – “The locking element 47 comprises a pin 48…a pin head 17 can be placed on the pin 48…”) (see Juergen paragraph 43 – “…the locking element 47 is in a retracted position drawn towards the faceplate 41…”) (see Juergen paragraph 44 – “The locking element 47 was moved together with the drive rod 42 in the direction of arrow 68.”) (see Juergen paragraph 46 – “If the drive rod 42 is displaced further in the direction of arrow 68, the locking element 47 disengages from the lever 54…The locking element 47 is moved into the area 45 of the through opening 43, where the edges 70, 71 (FIG. 6) engage in recesses 72 of the locking element 47 in order to hold it in a locking position.”) (see Juergen paragraph 47 – “In order to retract the locking element 47 again, the drive rod is moved against the direction of the arrow 68 and the steps in FIGS. 7a-10b are carried out in reverse order.”).
Mullen and Juergen are analogous inventions in the art of teaching a fitting mechanism/configuration for securing two structures together.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the screen assembly of Mullen to include a faceplate (wedge) further including a slot of Juergen adjacent to one or more of the keyholes of the retainer of Mullen, wherein the plurality of axially extending lugs of Mullen cooperate and engage with the keyholes, wedge and slot of the retainer to allow one to rotate/move so as to simultaneously engage all of the one or more wedges with one or more of the plurality The locking element 47 was moved together with the drive rod 42 in the direction of arrow 68.”) (see Juergen paragraph 46 – “If the drive rod 42 is displaced further in the direction of arrow 68, the locking element 47 disengages from the lever 54…The locking element 47 is moved into the area 45 of the through opening 43, where the edges 70, 71 (FIG. 6) engage in recesses 72 of the locking element 47 in order to hold it in a locking position.”) (see Juergen paragraph 47 – “In order to retract the locking element 47 again, the drive rod is moved against the direction of the arrow 68 and the steps in FIGS. 7a-10b are carried out in reverse order.”).


Regarding Claim 27:
The combination of Mullen in view of Juergen teaches the screen assembly of claim 26, wherein Mullen further teaches the apertures comprise circular holes (openings) (see Mullen FIGS. 1 and 3, a permeable member/wire mesh screen 40 A permeable member, such as wire mesh screen, is disposed on the grating to permit gaseous and liquid cryogen to pass therethrough while substantially preventing product (tobacco) from passing therethrough…”) (see Mullen col. 4 lines 18-27 – “…a permeable member 40 such as a wire mesh screen…The wire mesh screen is preferably formed of type 304 stainless steel having a 50 mesh opening size, although mesh sizes of between 20 and 100 are also useful.”).

Regarding Claim 28:
The combination of Mullen in view of Juergen teaches the screen assembly of claim 26, wherein Mullen further teaches the apertures comprise keyholes (openings) (see Mullen FIGS. 1 and 3, a permeable member/wire mesh screen 40 including a plurality of holes (‘apertures’) to prevent tobacco (product) from passing through and allowing gaseous and liquid cryogen to pass through) (see Mullen col. 2 lines 28-32 – “A permeable member, such as wire mesh screen, is disposed on the grating to permit gaseous and liquid cryogen to pass therethrough while substantially preventing product (tobacco) from passing therethrough…”) (see Mullen col. 4 lines 18-27 – “…a permeable member 40 such as a wire mesh screen…The wire mesh screen is preferably formed of type 304 stainless steel having a 50 mesh opening size, although mesh sizes of between 20 and 100 are also useful.”).

Claims 10 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mullen, III et al. (US 4,312,369) (hereinafter “Mullen”) in view of Mattausch Juergen et al. (EP 2206860 A2) (hereinafter “Juergen”) (see attached English description) and further in view of Thies et al. (US 5,779,812) (hereinafter “Thies”).

Regarding Claim 10:
The combination of Mullen in view of Juergen teaches the screen assembly of claim 1, wherein Mullen further teaches a retainer (see Mullen FIG. 3, a grid assembly 44) (see Mullen col. 4 lines 43-45 – “…the apparatus 42 comprises a grid assembly 44 and a retention ring 46 to suitably hold the screen against the grating 36…”).
The combination does not specifically teach a handle configured to facilitate manual rotation, as recited in claim 10.
	Thies teaches a multi-mesh mechanical filter screen system (see Thies FIG. 1, system 10) including an arm assembly 22 with multiple arms, disposed on top of coarse particle grate 24, functioning to rotate within system 10 (see Thies col. 3 lines 34-38 – “A soil separator 20 is centrally located in floor 21 and has a lower wash arm assembly 22 extending form an upper portion thereof.  Coarse particle grate 24 permits wash liquid to flow from floor 21 to soil separator 20.”) (see Thies col. 4 lines 38-40 – “…it may be seen that lower wash arm assembly 22 is freely rotatably mounted about its central axis on spindle 74…”).
	Mullen, Juergen and Thies are analogous inventions in the art of moving one structure in relation to another structure.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify 

Regarding Claim 23:
The combination of Mullen in view of Juergen teaches the screen assembly of claim 1, wherein Mullen further teaches a retainer, an outer ring structure and radial supports extending therebetween (see Mullen FIG. 4, a retainer (grid assembly 44) including an outer ring portion 50 and a plurality of strips 52, 54, 56, 58, 60, and 62 (radial supports) extending therebetween) (see Mullen col. 4 lines 55-66 – “The grid assembly 44 is disposed on the upper surface of the wire mesh screen 40.  The grid assembly 44 comprises an outer peripheral ring portion 50…A plurality of strips, for example, 52, 54, 56, 58, 60 and 62 are attached to the ring portion 50…Such angularly joined strips extend onto the interior surface of the screen 40 and partition the screen, preferably symmetrically, to hold the interior screen surface against the grating.”).
The combination does not specifically teach an inner ring and an outer ring, as recited in claim 23.

Mullen, Juergen and Thies are analogous inventions in the art of moving one structure in relation to another structure.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the screen assembly including the retainer of Mullen, as modified by Juergen, to include an inner ring and an outer ring structure, as taught by Thies, to provide additional support to the retainer (grid assembly) of Mullen and to prevent any damage to the retainer (grid assembly) during a screen replacement process (see Thies col. 3 line 67 through col. 4 line 10 – “Cover 44 includes a series of fine mesh filter segments 52 which are radially disposed about a central axis of the cover and separated by ribs 52a…The cover 44 also includes a series of coarse mesh filter segments 53 which are radially disposed about the central axis of the cover and separated by the ribs 52a.”).

Regarding Claim 24:

Mullen, Juergen and Thies are analogous inventions in the art of moving one structure in relation to another structure.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the screen assembly including the retainer of Mullen, as modified by Juergen, to include a pair of rotatable handles/arms, as taught by Thies, attached to the retainer of Mullen, to further allow a more efficient and manual rotation of the retainer when the screen needs to be replaced/exchanged (see Thies col. 3 lines 34-38 – “A soil separator 20 is centrally located in floor 21 and has a lower wash arm assembly 22 extending form an upper portion thereof.  Coarse particle grate 24 permits wash liquid to flow from floor 21 to soil separator 20.”) (see Thies col. 4 lines 38-40 – “…it may be seen that lower wash arm assembly 22 is freely rotatably mounted about its central axis on spindle 74…”).

Regarding Claim 25:

Mullen, Juergen and Thies are analogous inventions in the art of moving one structure in relation to another structure.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the screen assembly including the retainer of Mullen, as modified by Juergen, to include an inner ring and an outer ring structure, as taught by Thies, coinciding with rings in the grate and rings in the screen of Mullen, to provide additional support and to prevent any damage to the screen assembly system of Mullen during a screen replacement process (see Thies col. 3 line 67 through col. 4 line 10 – “Cover 44 includes a series of fine mesh filter segments 52 which are radially disposed about a central axis of the cover and separated by ribs 52a…The cover 44 also includes a series of coarse mesh filter segments 53 which are radially disposed about the central axis of the cover and separated by the ribs 52a.”).

 

Other References Considered
De la Burde et al. (US 4,340,073) teaches an expanding tobacco system (see FIG. 1, apparatus 10) including a pressure vessel 12, a hinged cover 14, port connections 16 and 18, inlet and outlet lines 20 and 22, cage members 24, and a rack structure 26.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKASH K VARMA/Examiner, Art Unit 1773